October 25, 2011




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                                PAUL OLIVER, Appellant

NO. 14-11-00276-CV                        V.

                      SMITH INTERNATIONAL, INC., Appellee
                             ____________________



       This cause, an appeal from the judgment in favor of appellee, SMITH
INTERNATIONAL, INC., signed March 16, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

       We order appellant, PAUL OLIVER, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.